Citation Nr: 9915222	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from January 5, 1942 to 
November 30, 1942 and from March 3, 1945 to June 30, 1946.  
The Service Department certified the veteran's internment 
status as a Prisoner of War (POW) from April 12, 1942 to June 
27, 1942.

This appeal arose from an October 1997 RO rating decision, 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant's November 1997 notice of disagreement and March 
1998 VA Form-9, substantive appeal, expressly put the Board 
of Veterans' Appeals (Board) on notice as to the issue raised 
by the appellant, as is entitled above.  It is a statutory 
requirement that every appeal must be initiated by a notice 
of disagreement and completed with a substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  See Roy v. Brown, 5 
Vet. App. 554 (1993).
  
The Board notes that the appellant appears to have raised a 
claim for dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 in a statement 
dated in January 1999.  The RO's letter of March 1999 
included its determination as to the appellant's 38 U.S.C.A. 
§ 1318 claim, and further provided her with the procedural 
requirements for appeal.  The record now before the Board 
does not show that a notice of disagreement has been entered 
as to that determination.  As the issue of the appellant's 
entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is not 
inextricably intertwined with the issue currently on appeal, 
and it is referred to the RO for additional development and 
appropriate action.

The Board recognizes that the veteran's status as a Prisoner 
of War (POW) has been established by Service Department 
certifications, and that the veteran's death certificate 
includes an underlying cause of death that involves a chronic 
condition.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(1998).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that a claim for a POW 
presumptive condition may be based upon facts occurring since 
any prior final denial of the claim.  Therefore, it is not 
subject to the requirement that the claimant present new and 
material evidence.  Suttman v. Brown, 5 Vet. App. 127 (1993).  
As such, the appellant's claim presently before the Board on 
appeal shall be considered and reviewed on a de novo basis, 
and is the subject of the Remand portion of it's decision 
herein.


REMAND

The Board initially finds that the veteran had met the 
eligibility requirements for entitlement to benefits as a 
former Prisoner of War (POW) under Public Laws 97-37 and 100-
322.  The provisions of 38 C.F.R. §§ 3.8 and 3.9 provide that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, the Court has held that service 
department determinations as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet.App. 530 
(1992).

Further, the threshold question to be answered is whether the 
appellant has met her initial burden of submitting evidence 
to show that her claim is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a).  Although the claim need not be 
conclusive to be well grounded, it must be accompanied by 
supporting evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has carefully reviewed all evidence of record in 
this case set forth below, and has presumed it to be credible 
for the limited purpose of ascertaining whether the claim is 
well grounded.  (Emphasis added).  Having done so, the Board 
finds the appellant's claim of service connection for the 
cause of the veteran's death is plausible, and therefore is 
well grounded.  The appellant's contention that the veteran's 
service-connected disabilities caused or contributed 
substantially or materially to cause the veteran's death are 
found to be plausible in light of the evidence provided by 
Dr. G. C., a private examiner.  

The historical background includes a January 1942 service 
medical record entry that reveals a wounded in action report 
of MW, shrapnel, mild, scalp, neck and left shoulder, caused 
by aerial bomb fragments.  An additional 1942 service medical 
record entry describes multiple shrapnel wounds scalp; neck 
and shoulder, as mild, with a small piece removed right post.  
Neck, treated with packed (illegible) powder.

The veteran's Affidavit for Philippine Army Personnel, dated 
August 1945, in pertinent part, reveals a record of wounds 
and illness related to shrapnel wounds of the right ear, neck 
and head.

The veteran's Affidavit for Philippine Army Personnel, dated 
May 1946, in pertinent part, reveals a record of wounds and 
illness related to shrapnel wounds of the right ear, neck and 
head.

The veteran's May 1946 discharge examination reveals a normal 
respiratory system; normal bones, joints and muscles; normal 
ears; and no notations related to the veteran's neurological 
system.  There were no complaints, findings or statements of 
medical history relating to malnutrition. 

A December 1955 Service Department certification of the 
veteran's service reveals the veteran's period of internment 
as a POW from April 12, 1942 to June 27, 1942.

A May 1956 Service Department re-determination of the 
veteran's service established the veteran's period of active 
USAFFE service from January 10, 1942 to June 20, 1946. 

The RO's rating decision of May 1956 established service 
connection for shrapnel wounds incurred during service, 
evaluated as 20 percent disabling, and residuals of shrapnel 
wound scars, evaluated as 0 percent disabling.

A June 1991 Certificate of Death, signed by private 
examiner's, Dr. G. C. and Dr. T. M., reported the veteran's 
cause of death, on June 23, 1991, to include an immediate 
cause due to cardio-respiratory arrest, antecedent cause of 
chronic Parkinson's Disease, and underlying cause of senility 
and malnutrition.

The appellant submitted a VA Form 21-534, Dependency and 
Indemnity Compensation, benefits claim, dated October 1993.

 Dr. G. C., a private examination, submitted a written 
statement dated July 1997, wherein he report that the 
veteran's causes of death, per the June 1991 Certificate of 
Death, signed by Dr. G. C., "could have been acquired by him 
during the world war."  He further noted that encephalopatis 
of non-Economo occurred in the years following the War, 
followed by "a syndrome clinically indistinguishable from 
Parkinson's disease."  He further stated that the veteran 
"had a traumatic injury via a foreign body lodged in his 
cervical area which could have caused his Parkinson's 
disease.  Having such disease contributed greatly in his 
being malnourished and early senility which eventually led to 
his death."  

The RO provided a September 1997 letter to the appellant 
pertaining to entitlement to service-connected death benefits 
for disease or disability incurred in or aggravated by 
military service, and establishing entitlement to benefits 
for the cause of the veteran's death.  The RO further 
requested the appellant to ask Dr. G. C. for his basis of 
certifying listed causes of the veteran's death, and for 
treatment records, in the event treatment was provided to the 
veteran.  The RO enclosed VA Form 21-4142.  The RO also 
informed the appellant that she was able to submit other 
evidence of treatment provided to the veteran during his 
lifetime, including sound medical opinion that establishes a 
relationship between the veteran's cause of death and 
military service.

Dr. G. C. submitted a written statement, dated September 9, 
1997, which included the same information contained in his 
July 1997 written statement.

The appellant submitted a VA Form 21-4142(JF), dated and 
signed by the appellant on September 29, 1997, which 
contained a comments section initialed by Dr. G. C.  The 
comments section included the same information provided by 
Dr. G. C. contained in his July 1997 and September 1997 
letters.  The location of the veteran's treatment was 
reported to be at the C. [last name of Dr. G. C.] - R. 
Medical Clinic, and reported treatment from 1989 up to his 
death.  Reported treatment provided to the veteran included 
conditions of senility, malnutrition and Parkinson's disease.

The appellant's November 1997 notice of disagreement (NOD) 
included her request that she be entitled to a hearing on the 
merits through the exhaustion of her legal and equitable 
administrative remedy, and further included a request for a 
VA Form 9, plus a statement of the case.

The appellant's March 1998 substantive appeal and written 
statement thereto, included her inability to appear before an 
RO personal hearing, as she had not requested a personal 
hearing.

The RO submitted a June 1998 request for a medical opinion 
from a VA neurologist as to whether it is likely or not 
(based on evidence of record) that the veteran's injuries 
sustained to head and neck resulted in the development of 
Parkinson's disease.

Dr. R. J., a VA neurologist, submitted a June 1998 report, 
wherein he noted that "Single, isolated injuries to the head 
or neck injuries are not etiologic antecedents of Parkinson's 
Disease.  C-file reviewed."

The appellant's January 1999 letter to the RO set forth her 
disagreement with the December 1998 supplemental statement of 
the case, and further requested consideration of her 
38 U.S.C.A. § 1318 claim for Death Pension before docketing 
it in the Board of Veterans' Appeals.

The RO submitted a March 1990 letter to the appellant 
pertaining to her 38 U.S.C.A. § 1318 claim, and included an 
explanation of benefits thereto.  The RO included VA Form 
4107 to explain her right to appeal.

Service incurrence will be presumed for certain diseases, 
including malnutrition and organic diseases of the nervous 
system such as Parkinson's disease, when such are manifest to 
a compensable degree within the year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
the case of a former POW, the law also provides that certain 
diseases, such as malnutrition, will be presumed to have been 
incurred in service if the disease is manifest to a 
compensable degree at any time after service.  38 C.F.R. § 
3.309(c).

Based upon a review of the record, the Board finds that the 
appellant has advanced a theory of entitlement to the benefit 
sought that Parkinson's disease is related to service and 
contributed to the veteran's death, and she has also advanced 
a theory of entitlement that malnutrition at least 
contributed to the cause the veteran's death and is directly, 
presumptively or secondarily related to service.  While the 
RO addressed the theory of entitlement that Parkinson's 
disease is related to service, the RO has only addressed 
malnutrition on the basis of the theory of entitlement that 
is secondarily service connected (i.e. caused by a service 
connected Parkinson's disease).  Once the RO held that 
Parkinson's disease is not service connected, the RO did not 
go on to address the theory of entitlement that malnutrition 
is directly or presumptively service connected.  Since the 
appellant has submitted medical evidence that can be read for 
the proposition that malnutrition is directly or 
presumptively related to service, this theory of entitlement 
is well grounded and must be addressed by the RO.  Moreover, 
the Board finds that further medical development is warranted 
as to these theories of entitlement.

Accordingly, in order to assure that appellate review is 
fully informed, the appeal is REMANDED to the RO for the 
following:

1. The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim.

2.  Once the above-requested information 
has been ascertained, the appellant's 
claims folder should be made available to 
and independently reviewed by an 
appropriately qualified physician to 
provide an opinion, based upon a review 
of the complete record and applying sound 
medical reasoning, as to the degree of 
medical probability that disability due 
to malnutrition is causally related to 
service, including the veteran's period 
as a POW, and, if so, whether such 
disability caused or contributed 
substantially and materially to cause the 
veteran's death.  In this regard, the 
examiner's attention is directed to noted 
opinion's of Dr. G.C., dated July 1997, 
and a June 1998 opinion by a VA 
neurologist.  A complete rationale for 
any opinions expressed, positive or 
negative, must be provided.

3.  After the above actions have been 
completed, the RO must then re-adjudicate 
the appellant's claim as submitted.  If 
the determinations remain unfavorable to 
the appellant in any way, she should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
appellant should be afforded the 
opportunity to respond thereto. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


